     Case: 1:19-cv-06990 Document #: 40 Filed: 12/18/19 Page 1 of 2 PageID #:1751




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHAPTER 4 CORP.,
                                                    Case No. 19-cv-06990
              Plaintiff,
                                                     Judge Charles R. Norgle
v.
                                                    Magistrate Judge Jeffrey Cummings
SUPREMEOUTLETS.US.COM, et al.,

              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Chapter 4 Corp.

(“Plaintiff”) hereby dismisses this action, with leave to reinstate within one hundred and eighty

(180) days, as to the following Defendants:

               Defendant Name                                         Line No.
          Jueshuai Entertainment Store                                   13
                   diy_smart                                             66
                   huisutong                                             72
                 morethingsell                                           76
                  skyfull1992                                            78
                    myou22                                               85
                   SIMDOG                                                87
   Case: 1:19-cv-06990 Document #: 40 Filed: 12/18/19 Page 2 of 2 PageID #:1751




Dated this 18th day of December 2019.   Respectfully submitted,

                                        /s/ Allyson M. Martin
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Allyson M. Martin
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080
                                        312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        amartin@gbc.law

                                        Counsel for Plaintiff Chapter 4 Corp.




                                           2
